Citation Nr: 0501128	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  98-04 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Julie M. Clifford, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from April 1969 
to February 1971.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

In January 2003, the Board issued a decision denying 
entitlement to service connection for PTSD and for 
schizophrenia.  The veteran appealed the denial to The United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") and in January 2004, the Court issued an Order 
remanding the claim to the Board for readjudiciation.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law. This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date. VCAA, § 7(a), 114 Stat. at 2099-2100.  

The veteran seeks service connection for PTSD and for 
schizophrenia.  Establishing service connection requires 
finding a relationship between a current disability and 
events in service or an injury or disease incurred there.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and that the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2004).  The veteran received the Combat Action 
Ribbon, and this is conclusive evidence of the presence of 
in-service stressors for purposes of establishing service 
connection for PTSD.  What is left to be determined on this 
issue is whether he has PTSD related to the inservice 
stressor.  

In January 1999, the Board remanded this claim to the RO for 
additional development.  The RO was to schedule the veteran 
for a VA psychiatric examination, and specific instructions 
on the information to be documented by the examiners were 
given.  In September 1999, the veteran was examined by two 
specialists.  One examiner diagnosed schizophrenia and PTSD, 
and the other diagnosed schizophrenia and depressive 
disorder.  The veteran was examined in January 2001, and 
schizophrenia was diagnosed.  The veteran's representative 
has argued in her Motion to Remand before the Court, which 
was the basis for the remand from the Court to the Board on 
these issues, that none of the examiners determined if 
meaningful testing could be done where the individual is 
under heavy dosages of antipsychotics as requested by the 
Board.  It is also argued that the diagnoses were not 
reconciled, and that none of the examiners discussed whether 
the veteran's claim of depression was service-related.  The 
representative reported that this information was requested 
by the Board and was required to be provided.  The Court has 
held that the Board errs as a matter of law when it fails to 
ensure compliance, and further remand will be mandated.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  As part 
of the notice required under the new law, 
the RO should ask the veteran to provide 
information regarding all medical 
treatment for the disabilities at issue 
here that has not already been made part 
of the record.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2004).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  Once 
obtained, all records must be permanently 
associated with the claims folder.  

2.  Thereafter, the veteran should be 
scheduled for a special VA psychiatric 
evaluation by a panel of two board 
certified psychiatrists who are qualified 
to evaluate and diagnose PTSD.  The 
claims folders and a complete copy of 
this decision must be made available to 
and be reviewed by the examiners prior to 
their examinations. The examination is to 
be conducted in accordance with the 
fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV), and all appropriate studies are 
to be performed.  The examiners must 
determine whether meaningful or valid 
psychological testing can be performed 
where the subject is psychotic or under 
heavy dosages of antipsychotics and, if 
so, a complete battery of psychological 
testing should be performed.  If not this 
must be specifically indicated.  The 
examiners should determine the extent, 
etiology and correct diagnosis of any 
psychiatric disability found to be 
present, including depression, and 
reconcile conflicting diagnoses.  If the 
examiners believe that PTSD is the 
appropriate diagnosis, he or she must 
indicate whether the veteran's exposure 
to combat caused any diagnosed PTSD.  If 
any other psychiatric disability is 
diagnosed, the examiners should indicate 
whether the current disability is at 
least as likely as not related to the 
veteran's military service.  Any and all 
opinions expressed must be accompanied by 
a complete rationale.  The veteran must 
be advised that failure to report for the 
scheduled examination may adversely 
affect the resolution of his claim.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2003); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  When the above development has been 
properly completed, the issues should be 
readjudicated by the RO.  To the extent 
that the determinations remain adverse to 
the veteran, he and his representative 
should be issued a supplemental statement 
of the case, which includes all relevant 
laws and regulations, and afforded a 
reasonable opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order. The veteran need take no action until otherwise 
notified; however, he is advised that he has the right 
to submit additional evidence and argument on the matters 
that have been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




